           Case 1:19-cv-00483-RDB Document 67 Filed 03/31/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MAYOR AND CITY COUNCIL
OF BALTIMORE,                             *

      Plaintiff,                          *
                                                        Civil Action No. RDB-19-0483
      v.                                  *

MONSANTO COMPANY, et al.,                 *

                                          *
      Defendants.

*     *        *      *     *      *      *  *          *      *      *         *   *
                                         ORDER

      For the reasons stated in the foregoing Memorandum Opinion, it is HEREBY

ORDERED this 31st day of March, 2020 that:

            1. Defendants’ Motion to Dismiss (ECF No. 29) is DENIED; and

            2. The Clerk of the Court shall transmit a copy of this Order and accompanying
               Memorandum Opinion to counsel of record.


                                                         /s/
                                                 Richard D. Bennett
                                                 United States District Judge
